            Case 1:12-cr-00320-ER Document 69 Filed 08/18/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TORRELL SAXON,
                                   Petitioner,
                                                                      OPINION AND ORDER
                          – v. –
                                                                            12 Cr. 320 (ER)

UNITED STATES OF AMERICA,
                                   Respondent.


Ramos, D.J.:

        On December 21, 2012, Torrell Saxon pleaded guilty to a two-count superseding

indictment charging him with distribution and possession with the intent to distribute oxycodone,

alprazolam, and clonazepam. Doc. 59 at 4. On May 30, 2013, the Court sentenced him to an

aggregate term of 120 months’ incarceration. Id.

        �e United States Sentencing Commission subsequently adopted Amendments 782 and

788 to the United States Sentencing Guidelines (the “Guidelines”), which both became eﬀective

on November 1, 2014. Amendment 782 lowered the base oﬀense levels in the Drug Quantity

Table by two levels for all drug types, and Amendment 788 authorized the retroactive application

of Amendment 782 to defendants sentenced before November 1, 2014.

        On October 19, 2018, Saxon ﬁled a motion to reduce his sentence from 120 months to

100 months pursuant to 18 U.S.C. § 3582(c)(2) and Amendments 782 and 788 to the Guidelines.

Doc. 59. For the reasons discussed below, the Court denies Saxon’s motion for a sentence

reduction. 1




1
 Saxon also ﬁled a motion to proceed in forma pauperis (“IFP”), or without prepayment of fees. �at motion is
granted.
           Case 1:12-cr-00320-ER Document 69 Filed 08/18/20 Page 2 of 4




I.     LEGAL STANDARD

       Section 3582(c)(2) of Title 18 of the United States Code provides that

       [I]n the case of a defendant who has been sentenced to a term of imprisonment
       based on a sentencing range that has subsequently been lowered by the Sentencing
       Commission . . . , upon motion of the defendant or the Director of the Bureau of
       Prisons, or on its own motion, the court may reduce the term of imprisonment, after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if such a reduction is consistent with applicable policy statements issued
       by the Sentencing Commission.

The Second Circuit has determined that “[t]he scope of resentencing authorized under 18 U.S.C.

§ 3582(c)(2) is narrow.” United States v. Jarvis, 883 F.3d 18, 21 (2d Cir. 2018) (internal citation

and quotation marks omitted). In Dillon v. United States, the Court laid out a two-step inquiry

for considering a sentence reduction under section 3582(c)(2). 560 U.S. 817, 827 (2010). First,

the court must “determine the prisoner’s eligibility for a sentence modification and the extent of

the reduction authorized.” Id. In making this determination, “the court shall determine the

amended guideline range that would have been applicable to the defendant if the amendment(s)

to the guidelines . . . had been in effect at the time the defendant was sentenced” and “shall leave

all other guideline application decisions unaffected.” Guidelines § 1B1.10(b)(1). The court is

“‘bound by’ language in the Sentencing Commission’s policy statement providing that a

sentence reduction is not authorized if ‘an amendment [to the Guidelines range] . . . is applicable

to the defendant but the amendment does not have the effect of lowering the defendant’s

applicable guideline range because of the operation of another guideline or statutory provision.’”

Jarvis, 883 F.3d at 21 (internal citations omitted) (alterations in original). Further, to permit

relief under § 3582(c)(2), the guideline range changed must not be “the base offense level or any

other intermediate step in the guideline calculation, but the bottom-line, final range that was the

basis for the sentence.” Id. (internal citations omitted).



                                                  2
           Case 1:12-cr-00320-ER Document 69 Filed 08/18/20 Page 3 of 4




       If, after making this inquiry, the court finds that defendant is eligible for sentence

reduction, the court must then “consider any applicable § 3553(a) factors and determine whether,

in its discretion, the reduction authorized by reference to the policies relevant at step one is

warranted in whole or in part under the particular circumstances of the case.” Dillon, 560 U.S. at

827. These factors include: “the nature and circumstances of the offense and the history and

characteristics of the defendant”; “the need for the sentence imposed to reflect the seriousness of

the offense”; “the kinds of sentences available”; “the kinds of sentence and the sentencing range

established for . . . the applicable category of offense committed by the applicable category of

defendant as set forth in the guidelines”; “any pertinent policy statement”; “the need to avoid

unwarranted sentencing disparities”; and “the need to provide restitution to any victims of the

offense.” 18 U.S.C. § 3553(a).

II.    DISCUSSION

       At the time Saxon was sentenced, the Court determined that the base oﬀense level was

16. Doc. 36-6 at 8:08–8:11. Two levels were then added for use of a gun pursuant to Section

2D1.1(b)(1) of the Guidelines. Id. However, since Saxon qualiﬁed as a career oﬀender pursuant

to Section 4B1.1 of the Guidelines, the base oﬀense level was deemed to be 32. Id. at 8:11–8:15.

�en 3 levels were subtracted for acceptance of responsibility, which yielded a total oﬀense level

of 29. Id. at 8:11–8:21. Based on Saxon’s designation as a career oﬀender, his criminal history

category of V was automatically elevated to VI. Id. Considering all of these factors, the Court

calculated an applicable guidelines range of 151–188 months of imprisonment for Count One.

Id. For Count Two, the Court determined the eﬀective total oﬀense level was 60 months based

on a statutory maximum of ﬁve years. Id. at 8:22–8:24. At its discretion, the Court only

sentenced Saxon to 120 months on Count One and 60 months on Count Two, to be served



                                                  3
            Case 1:12-cr-00320-ER Document 69 Filed 08/18/20 Page 4 of 4




concurrently for an aggregate term of 120 months, a sentence well below the applicable

guideline range. Id. at 22:04–22:21.

         Saxon argues that after Amendment 782 was passed, his adjusted base offense level was

reduced by two points from 16 to 14. Doc. 59 at 4, 6. He thus urges the Court to reduce his

sentence to 100 months. Id. at 6. However, Saxon’s guideline range at sentencing was based on

his career-offender status and not on § 2D1.1 of the Guidelines. As a result, Amendment 782

does not apply to Saxon’s offense, since the Amendment did not affect the guideline ranges for

career offenders. See United States v. Millhouse, 655 F. App’x 20, 22 (2d Cir. 2016) (affirming

that the district court lacked the authority to reduce petitioner’s sentence as his guideline range at

sentencing was based on his career-offender status and Amendment 782 did not lower his

applicable guideline range); United States v. Suarez, 633 F. App’x 562, 563 (2d Cir. 2016)

(same); United States v. Aristizabel, 113 F. Supp. 3d 692, 695 (S.D.N.Y. 2015) (“The fact that

[the plaintiff’s] sentence was based on his Career Offender status removes this case from the

ambit of Section 3582(c)(2) and limits the Court’s ability to reduce [the plaintiff’s] sentence.”).

The Court therefore finds that Saxon is ineligible for sentence reduction. 2

III.     CONCLUSION

         For the foregoing reasons, the Court DENIES his motion for a sentence reduction. �e

Clerk of Court is respectfully directed to terminate the motion, Doc. 59.


It is SO ORDERED.


Dated:     August 18, 2020
           New York, New York
                                                                               Edgardo Ramos, U.S.D.J.


2
 Upon finding that Saxon is ineligible for a sentence reduction, the Court need not proceed to the second step of the
Dillon analysis. See 560 U.S. at 827.

                                                          4
